Mr. Justice McAllister delivered the opinion of the Court: This was an action on the case, brought by appellee in the Macon circuit court, against appellant, to recover for an injury received by the former, in stepping through a hole in the platform of appellant’s railroad station. Appellee recovered in the court below, and the only question made upon this appeal is, as to the sufficiency of the evidence. This case is not like that of Gillis v. Pennsylvania R. R. Co., 59 Penn. St. R. 129, cited by appellant’s, counsel. That was a case where the plaintiff-went upon the platform from mere curiosity and was injured by its fall. It was held, that not being upon the platform lawfully, as a passenger, or for the transaction of business, he could not recover. In the case under consideration, the plaintiff lawfully entered upon the platform, by the direction of his employer, to see that certain freight belonging to the latter, and which had arrived at the station by appellant’s road, was properly taken care of, and while upon the platform, between five and six o’clock p. m., for that purpose, and looking for the agent, he accidentally stepped through a hole in the platform, causing a .severe internal injury, most satisfactorily established by the evidence. He being lawfully there, and free from negligence, the only question remaining is, whether the circumstances would imply negligence on the part of appellant or its servants. The obligation of care on the part of a railroad company extends to all the accessories of its business, among Avhich are stations or depots. These must be constructed and arranged with care, properly lighted when dark, and otherwise made safe and convenient for persons lawfully entering therein for the transaction of business. But in these, as in other matters, the company is only bound to use ordinary care, except in favor of passengers. Shearm. & Red. on Neg. sec. 447. The record contains evidence tending to show that the defect in the floor of the platform where appellee was injured, had existed for nearly two years, and was known to the agent of appellant having charge during that time. It was occasioned by the decay of a plank, and exhibiting a hole for the length of time stated. The law was given by the court to the jury quite as favorably for the appellant as it was entitled. It is not a strong or clear case upon the evidence, yet the verdict is not Avholly unsupported by the evidence, nor is it so manifestly against its weight as to bring the case within the rules of this court as to setting verdicts aside. The judgment will therefore be affirmed. Judgment affirmed.